Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:20-cv-00862-DDD-SKC


        MICHAEL LAWRENCE,

                Plaintiff,

        v.

        THE STATE OF COLORADO;
        JARED POLIS, Governor of the State of Colorado;
        THE COLORADO DEPARTMENT OF PUBLIC HEALTH AND
        ENVIRONMENT;
        MICHAEL HANCOCK, Denver Mayor; and
        THE DENVER DEPARTMENT OF PUBLIC HEALTH AND
        ENVIRONMENT,

                Defendants.


                     ORDER DENYING PLAINTIFF’S REQUEST
                        FOR PRELIMINARY INJUNCTION


             Before the Court is Plaintiff Michael Lawrence’s pro se Complaint for
        Injunctive Relief Pursuant to F.R.C.P. 65 [Doc. 1], in which he seeks to
        enjoin enforcement of various orders that have been issued by the De-
        fendants1 in response to the ongoing COVID-19 pandemic. Defendants


        1  For purposes of this Order, the Court will refer to Defendants the
        State of Colorado, Governor Jared Polis, and the Colorado Department
        of Public Health and Environment (“CDPHE”) collectively as the
        “State,” and to Defendants Mayor Michael Hancock and the Denver De-
        partment of Public Health and Environment (“DDPHE”) collectively as
        the “City.” To the extent that Plaintiff should have named the City and
        County of Denver as a defendant in lieu of the DDPHE [see City’s Resp.,
        Doc. 11 at 1 n.1], the City may file a motion to correct the caption to
        name the proper entity.


                                            -1-
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 2 of 25




        have filed responses opposing the requested preliminary injunction.
        [City’s Resp., Doc. 11; State’s Resp., Doc. 12.] Mr. Lawrence has filed a
        reply. [Reply, Doc. 14.] Defendants have also moved for leave to file a
        sur-reply brief; the Court grants that motion, and has considered De-
        fendants’ sur-reply [Doc. 17-1] and Mr. Lawrence’s response to Defend-
        ants’ motion for leave [Doc. 18] in its evaluation of Mr. Lawrence’s pre-
        liminary-injunction request. After examining the parties’ briefs and the
        record, the Court has determined that it is unnecessary to hold a pre-
        liminary-injunction hearing.2

            Mr. Lawrence contends that Defendants’ public health orders violate
        his rights under the United States Constitution, and he seeks a blanket
        injunction prohibiting enforcement of the orders in their entirety. The
        challenged orders, inter alia, restrict public access to numerous facili-
        ties, including restaurants; direct Colorado and Denver residents to stay
        at home except as required to perform certain necessary activities like
        obtaining food or seeking medical care; and require individuals to main-
        tain a six-foot distance from others if and when they do leave home.
        Mr. Lawrence says these orders have caused him numerous hardships:
        his church has ceased conducting in-person Mass, preventing him from



        2  Federal Rule of Civil Procedure 65(a) does not explicitly require that
        a hearing be held on a preliminary-injunction motion, and whether a
        hearing should be held is a matter for the Court’s discretion. Carbajal v.
        Warner, 561 F. App’x 759, 764 (10th Cir. 2014); see also Reynolds &
        Reynolds Co. v. Eaves, 149 F.3d 1191, 1998 WL 339465, at *3 (10th
        Cir. 1998) (unpublished table decision) (no 10th Cir. authority requires
        court to hold evidentiary hearing prior to granting or denying prelimi-
        nary injunction); 11A Charles Alan Wright & Arthur R. Miller, Federal
        Practice and Procedure § 2949 (3d ed.) (“[P]reliminary injunctions are
        denied without a hearing, despite a request for one by the movant, when
        the written evidence shows the lack of a right to relief so clearly that
        receiving further evidence would be . . . pointless.”); Local Civ. R. 7.1(h)
        (motion may be decided without oral argument at court’s discretion).


                                            -2-
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 3 of 25




        taking Communion; the restaurant where he works as a cook has closed,
        causing him to lose wages; he has been unable to visit with friends or
        assemble with others outside his home; and he has been unable to travel
        in the car that he owns and pays to maintain, license, and insure. These
        hardships are real and significant. Mr. Lawrence is not alone in his suf-
        fering; the restrictions imposed by Defendants’ public health orders af-
        fect nearly every aspect of Coloradans’ lives.

            At the same time, the world is in the midst of a pandemic caused by
        a new virus that spreads easily from person-to-person contact, that
        health officials believe causes severe illness in roughly 20% of those in-
        fected, and for which there is currently no vaccine or antiviral treat-
        ment. Much is still unknown about the SARS-CoV-2 virus and the
        COVID-19 disease. Defendants’ orders, while onerous and subject to le-
        gitimate debate, represent the reasonable judgment of the Governor, the
        Denver Mayor, and the respective public health departments of the
        State and the City, based on the information currently available, as to
        what measures are necessary to slow the spread of the virus and protect
        the public health. These are the individuals and entities who have been
        empowered by the voters of Colorado and their representatives to make
        such decisions in emergencies. Mr. Lawrence has not made the clear and
        unequivocal showing required for this Court to enjoin them, so his re-
        quest for a preliminary injunction is denied.

                                    BACKGROUND

            On March 5, 2020, the first presumptive cases of COVID-19 were
        identified in Colorado.3 On March 10, Governor Polis declared an


        3 Press Release, Colo. Governor, Updated Information on COVID-19
        (Mar. 5, 2020), https://www.colorado.gov/governor/news/updated-infor
        mation-covid-19.


                                           -3-
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 4 of 25




        emergency in the state, and on March 12, Mayor Hancock declared a
        local emergency.4 [See Exec. Order D 2020 003, Ex. A to City’s Resp.,
        Doc. 11-1; EOC 100, Ex. B to City’s Resp., Doc. 11-2.]

            On March 13, Governor Polis “urged—but did not order—the cancel-
        lation of all public gatherings in Colorado with more than 250 people,
        unless events can guarantee six feet of separation between attendees.”5
        Following this recommendation by the Governor, the three Catholic di-
        oceses of Colorado made the decision to cancel all public Masses until
        further notice.6 That same day, the City canceled public events at cer-
        tain venues that it owns and operates, including Red Rocks Park & Am-
        phitheatre, the Denver Performing Arts Complex, the Denver Coliseum,
        the McNichols Civic Center Building, and the Colorado Convention Cen-
        ter.7




        4  The federal government has also issued emergency declarations in
        response to COVID-19. See Donald J. Trump, Proclamation on Declaring
        a National Emergency Concerning the Novel Coronavirus Disease
        (COVID-19) Outbreak (Mar. 13, 2020), https://www.whitehouse.gov/pre
        sidential-actions/proclamation-declaring-national-emergency-concern
        ing-novel-coronavirus-disease-covid-19-outbreak (public health emer-
        gency declared by Secretary of Health and Human Services on
        Jan. 31, 2020; national emergency beginning Mar. 1, 2020 declared by
        President Trump on Mar. 13, 2020).
        5  Jessica Seaman, Colorado Sees Flood of Event Cancellations as State
        Reports First Coronavirus Death, Denver Post, Mar. 13, 2020, https://
        www.denverpost.com/2020/03/13/colorado-coronavirus-polis.
        6  Announcement, Archdiocese of Denver, Public Masses Cancelled
        (Mar. 13, 2020), https://archden.org/coronavirus [hereinafter Archdio-
        cese Announcement].
        7  Press Release, City of Denver, Public Health Order Announced: City
        & County of Denver Closes Venues (Mar. 13, 2020), https://www.denver
        gov.org/content/denvergov/en/city-of-denver-home/news/2020/city-clo
        ses-venues.html.


                                          -4-
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 5 of 25




             On March 16, the CDPHE issued Public Health Order (“PHO”) 20-22,
        which “closes bars, restaurants, gyms, theaters, casinos, nonessential
        personal services facilities and horse track and off-track betting facili-
        ties to slow the spread of the COVID-19 virus.” [PHO 20-22, Ex. 2 to
        State’s Resp., Doc. 12-2 at 2 (as amended Mar. 19, 2020).] PHO 20-22
        prohibits restaurants from “offering food or beverage for on-premises
        consumption,” but permits them to offer delivery and pick-up services.
        [Id. at 5.] The DDPHE issued a similar order that same day.8 PHO 20-22
        remains in effect through April 30, 2020, and the DDPHE order remains
        in effect through May 11, 2020.

             On March 18, the CDPHE issued PHO 20-23, which “limit[ed] gath-
        erings of individuals to no more than (10) people to slow the spread of
        the COVID-19 virus.”9 On March 22, the CDPHE issued PHO 20-24,
        which directed all Colorado employers, except certain critical busi-
        nesses, to reduce in-person work by at least 50% and to implement tele-
        work or other work-from-home capabilities to the greatest extent possi-
        ble.10

             On March 23, the DDPHE issued a “stay-at-home” order for the City,
        the terms of which have since been amended to be coextensive with the
        State’s stay-at-home order that issued on March 25. [See DDPHE
        Mar. 26 Order, Ex. C to City’s Resp., Doc. 11-3.] On March 25, Governor
        Polis issued an executive order directing all Coloradans to stay at home

        8  DDPHE Mar. 16 Order, https://www.denvergov.org/content/dam/den
        vergov/Portals/771/documents/covid-19/public-orders/Public-Health-Or
        der_COVID-19_03162020.pdf.
        9  PHO 20-23,      https://www.colorado.gov/pacific/sites/default/files/at
        oms/files/Social%20Distancing%20Public%20Health%20Order.20-23.
        pdf.
        10PHO 20-24, https://cityofalamosa.org/wp-content/uploads/2020/03/
        CDPHE-Order-20-24-50-workplace-reduction.pdf.


                                           -5-
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 6 of 25




        whenever possible, and directing the CDPHE to issue a public health
        order defining critical businesses and activities that would be exempt
        from the stay-at-home directive. [Exec. Order D 2020 017, Ex. D to
        City’s Resp., Doc. 11-4.] Later that day, the CDPHE amended
        PHO 20-24 to effectuate the stay-at-home mandate and define excep-
        tions as directed by the governor.11

             The State and City stay-at-home orders require all Colorado resi-
        dents to stay at home subject to certain limited exceptions. Specifically,
        the orders direct that:

                A.     All individuals currently living within the State of
                Colorado are ordered to Stay at Home whenever possi-
                ble. Individuals living in shared or outdoor spaces must at
                all times, to the greatest extent possible, comply with So-
                cial Distancing Requirements, and may leave their
                Residences only to perform or utilize Necessary Activi-
                ties.

                B.     All public and private gatherings of any number of
                people occurring outside a Residence are prohibited, ex-
                cept for the limited purposes expressly permitted in this
                PHO which include Essential Activities. Nothing in this
                PHO prohibits the gathering of members living in the same
                Residence.

                ....

                F.    All travel, including, but not limited to, travel by au-
                tomobile or public transit, except Necessary Travel is
                prohibited. People must use public transit only for pur-
                poses of performing Necessary Activities or to travel to
                and from work to operate Critical Businesses or main-
                tain Critical Governmental Functions. People riding
                on public transit must comply with Social Distancing
                Requirements . . . to the greatest extent feasible.


        11 See Am. PHO 20-24 (as amended Mar. 25, 2020), https://www.colora
        do.gov/pacific/sites/default/files/20%2003-25%20Colorado%20Amended
        %20Public%20HealthOrder2024%20COVID-19.pdf.


                                             -6-
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 7 of 25




        [4th Am. PHO 20-24 at 3-4, Ex. 4 to Defs.’ Sur-reply, Doc. 17-1 (as
        amended Apr. 9, 2020).]

             The orders define “Necessary Activities” as: (1) activities or tasks es-
        sential to the health and safety of individuals, family members, and pets
        (including, e.g., obtaining medication, walking your dog, obtaining sup-
        plies needed to work from home); (2) obtaining food and any services or
        supplies necessary to maintain the safety, sanitation, and essential op-
        eration of a residence; (3) engaging in outdoor activities such as walking,
        biking, or running that comply with social distancing requirements;
        (4) performing work for a critical business; and (5) caring for a family
        member, vulnerable person, or pet in another household. [Id. at 5.]

             “Necessary Travel” includes travel to access Necessary Activities and
        Critical Businesses. [Id.] Notably, “Critical Businesses” include houses
        of worship, which “may remain open,” but are “encouraged to implement
        electronic platforms to conduct services whenever possible or to conduct
        smaller (10 or fewer congregants), more frequent services to allow strict
        compliance with Social Distancing Requirements.” [Id. at 8.]12


        12  The Court cites here to the most recently amended version of the
        State’s stay-at-home order, which has been adopted in its entirety by the
        City, and is the currently operative version of Defendants’ orders. The
        Court also notes for the record that in every amended version of the
        State’s stay-at-home order issued since March 26, 2020, the definition of
        “Critical Businesses” expressly states that houses of worship may re-
        main open. See 2d Am. PHO 20-24 at 8 (as amended Mar. 26, 2020),
        https://covid19.colorado.gov/sites/covid19/files/Updated%20Public%20
        Health%20Order%20-%20Authorized%20Business.32620.pdf [hereinaf-
        ter 2d Am. PHO 20-24]; [3d Am. PHO 20-24, Ex. E to City’s Resp.,
        Doc. 11-5 at 8 (as amended Apr. 1, 2020)]. Likewise, in the first version
        of the City’s stay-at-home order issued on March 23, 2020, “Essential
        Businesses” were “asked to remain open,” and those businesses were de-
        fined to include “[f]aith-based establishments and houses of worship,”
        which were “strongly encouraged to implement an electronic platform
        for services and/or more frequent services with smaller congregations.”

                                             -7-
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 8 of 25




        “Social Distancing Requirements” means that “individuals shall main-
        tain at least a six-foot distance from other individuals, wash hands with
        soap and water for at least twenty seconds as frequently as possible or
        using hand sanitizer, cover coughs or sneezes (into the sleeve or elbow,
        not hands), regularly clean high-touch surfaces, and not shake hands.”
        [Id. at 12.]

             The   State’s   stay-at-home   order   remains   in   effect   through
        April 26, 2020, and the City’s stay-at-home order remains in effect
        through April 30, 2020. [Id. at 13; DDPHE Apr. 6 Order, Ex. F to City’s
        Resp., Doc. 11-6.]

             According to the State’s Chief Medical Officer, the restrictions and
        social distancing measures imposed by Defendants’ stay-at-home orders
        are intended to prevent a surge of infected individuals from overwhelm-
        ing the capacity of the state’s healthcare systems. [France Decl., Ex. 1
        to State’s Resp., Doc. 12-1 at ¶¶ 32-35, 41-42, 44.] But, he says, the im-
        pact of Defendants’ public health orders is not observable for approxi-
        mately eight to twelve days after the entry of each order, due to the in-
        cubation period of COVID-19 and the time it takes to obtain test results.
        [France Decl., Doc. 12-1 at ¶ 38.] This means that the impact of the
        State’s and City’s stay-at-home orders first became observable last
        week. [See id. at ¶¶ 38-39.] On April 14, state health officials reported
        that the rate of new cases in Colorado appears to be plateauing.13 The
        situation is a fluid one, however, as new information becomes available



        DDPHE Mar. 23 Order at 4, 9, http://www.denverhousing.org/COVID/
        Executed-Public-Health-Order-03.23.2020.pdf [hereinafter DDPHE
        Mar. 23 Order].
        13 Sam Tabachnik, Colorado’s Coronavirus Cases May Be Plateauing,
        State Health Officials Say, Denver Post, Apr. 14, 2020, https://www.den
        verpost.com/2020/04/14/coronavirus-covid-colorado-cases-slowing.


                                            -8-
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 9 of 25




        daily.14 On April 15, Governor Polis reported that “[t]he next roughly
        five days are going to be critical to understanding how effective [the
        stay-at-home orders] have been.”15

                                  APPLICABLE LAW

        I.   Preliminary Injunction Standard

             “A preliminary injunction is an extraordinary remedy, the exception
        rather than the rule.” Mrs. Fields Franchising, LLC v. MFGPC, 941
        F.3d 1221, 1232 (10th Cir. 2019). One may be granted “only when the
        movant’s right to relief is clear and unequivocal.” McDonnell v. City &
        Cty. of Denver, 878 F.3d 1247, 1257 (10th Cir. 2018).

             To succeed on a motion for preliminary injunction, the moving party
        must show: (1) that it is “substantially likely to succeed on the merits”;
        (2) that it will “suffer irreparable injury” if the court denies the injunc-
        tion; (3) that its “threatened injury” without the injunction outweighs
        the opposing party’s under the injunction; and (4) that the injunction is
        not “adverse to the public interest.” Mrs. Fields, 941 F.3d at 1232; accord
        Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The third
        and fourth preliminary-injunction factors “merge” when the government
        is the party opposing the injunction. Nken v. Holder, 556 U.S. 418, 435
        (2009).




        14   Id.
        15 Sam Tabachnik, Coloradans Should Expect Some Social Distancing
        for Months to Come, Polis Says, Denver Post, Apr. 15, 2020, https://
        www.denverpost.com/2020/04/15/coronavirus-covid-polis-phases-reopen
        ing-colorado.


                                            -9-
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 10 of 25




         II. Constitutional Rights in an Emergency

            This case, like many others that have been filed around the country
         in recent weeks and days, “raises an issue that has long been a source
         of struggle for the courts: the proper use of the judicial power in review-
         ing laws and executive orders or actions taken in response to a public
         health emergency.” S. Wind Women’s Ctr. LLC v. Stitt, No. CIV-20-277-
         G, 2020 WL 1677094, at *1 (W.D. Okla. Apr. 6, 2020).

            States have broad powers to act during an emergency to secure public
         health and safety. Jacobson v. Massachusetts, 197 U.S. 11, 29 (1905).
         “[T]he rights of the individual in respect of his liberty may at times, un-
         der the pressure of great dangers, be subjected to such restraint, to be
         enforced by reasonable regulations, as the safety of the general public
         may demand.” Id. Those powers are not unfettered, however. A state
         may implement measures that curtail constitutional rights during an
         emergency only “so long as the measures have at least some ‘real or sub-
         stantial relation’ to the public health crisis and are not ‘beyond all ques-
         tion, a plain, palpable invasion of rights secured by the fundamental
         law.’” In re Abbott, — F.3d —, No. 20-50264, 2020 WL 1685929, at *7
         (5th Cir. Apr. 7, 2020) (quoting Jacobson, 197 U.S. at 31).

            Under this framework, courts may review whether a challenged
         emergency measure implemented by a state is arbitrary or unreasona-
         ble, and whether the measure “lack[s] basic exceptions for ‘extreme
         cases.’” Id.; see also Jacobson, 197 U.S. at 28, 38-39. But courts must
         take care not to “second-guess the wisdom or efficacy of the measures.”
         In re Abbott, 2020 WL 1685929, at *7 (citing Jacobson, 197 U.S.
         at 28, 30). “It is no part of the function of a court . . . to determine [what
         is] likely to be the most effective for the protection of the public against
         disease.” Jacobson, 197 U.S. at 30. It is, rather, the role of the people’s



                                             - 10 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 11 of 25




         elected representatives to determine, in light of the available infor-
         mation, the best course to combat a public health threat, and courts
         must be careful not to usurp that role. Id. at 28, 30; see also Phillips v.
         City of N.Y., 775 F.3d 538, 542 (2d Cir. 2015) (weighing scientific evi-
         dence as to societal costs and benefits of public health measures “is a
         determination for the legislature, not . . . individual objectors”); Hickox
         v. Christie, 205 F. Supp. 3d 579, 592 (D.N.J. 2016) (a public health offi-
         cial’s “better-safe-than-sorry determination” is “entitled to deference,
         absent a ‘reliable showing of error’”).

            The Colorado legislature has delegated to the CDPHE the power and
         duty to investigate and control the spread of disease during an emer-
         gency epidemic. C.R.S. § 25-1.5-102(1)(a)(I), (1)(b)(I)-(II), (1)(c). It has
         vested in the governor the power and duty to declare such an emergency.
         C.R.S. § 24-33.5-704(4); C.R.S. § 24-33.5-703(3), (3.5), (4). As a check on
         the governor’s emergency powers, “[t]he general assembly, by joint res-
         olution, may terminate a state of disaster emergency at any time.”
         C.R.S. § 24-33.5-704(4).

            The Denver City Council has delegated to the DDPHE the power and
         duty to prevent the spread of infectious diseases within the city.
         D.R.M.C. § 24-16(1), (3), (6); see also Denver City Charter § 2.12.1(A).
         And the Denver City Charter vests in the mayor the power to declare a
         local emergency. See Denver City Charter § 2.2.1 (“The Mayor shall be
         the chief executive . . . .”); C.R.S. § 24-33.5-709(1) (local emergency may
         be declared by principal executive of state political subdivision).

            This Court must take care not to unnecessarily trespass on decisions
         that are properly within the purview of the State’s and City’s elected
         officials, while guarding against any arbitrary or plain and palpable in-
         vasion of Mr. Lawrence’s constitutional rights.



                                            - 11 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 12 of 25




                                       DISCUSSION

              In his complaint, Mr. Lawrence alleges that he will suffer the follow-
         ing harms absent a preliminary injunction: he will be unable attend
         Mass and participate in the Eucharist; he will lose wages; he will be
         unable to visit with his friends; and he will lose money as he continues
         to futilely maintain, license, and insure his car. [Compl., Doc. 1 at
         ¶¶ 19-22.] His complaint does not clearly assert what alleged constitu-
         tional violations cause each of these harms, but since he is proceeding
         without an attorney, the Court will liberally construe his pleadings.16
         See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). But the Court
         cannot assume the role of advocate on his behalf. Id. Nor may the Court
         exempt him from the same rules of procedure that govern other liti-
         gants. Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

         I.   Free Exercise of Religion

              The main focus of Mr. Lawrence’s legal complaints is on his inability
         to attend Mass in person, and the attendant inability to take Commun-
         ion and otherwise participate in the ceremonies and communal celebra-
         tion of his religion. [See Reply, Doc. 14 at 4-11.] And indeed, these are
         probably the most profound of his alleged injuries, and the least amena-
         ble to remedy through money damages or other compensation. Courts
         have had to step in to protect the exercise of such sincerely held religious
         beliefs from government prohibition in other cases, as Mr. Lawrence




         16 The State contends that the courtesy of liberal construction should
         not apply to Mr. Lawrence, because he was at one time a licensed attor-
         ney. [State’s Resp., Doc. 12 at 10-11 & n.11.] The Court will, however,
         extend Mr. Lawrence this courtesy, at least for purposes of the present
         preliminary-injunction request.


                                            - 12 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 13 of 25




         notes. See, e.g., On Fire Christian Ctr., Inc. v. Fischer, No. 3:20-CV-264-
         JRW, 2020 WL 1820249 (W.D. Ky. Apr. 11, 2020).

              In this case, however, Mr. Lawrence cannot trace his injuries to the
         orders he challenges. When Colorado’s Catholic bishops announced that
         they were canceling in-person Mass on March 13, Defendants had not
         yet issued their mandatory stay-at-home orders. And when they did, the
         orders expressly provided (or in the State’s case, were amended within
         a day of issuance to provide) that houses of worship are critical busi-
         nesses that may remain open.17 Mr. Lawrence argues that the orders
         have had a “chilling effect,” such that churches are no longer attempting
         to hold services for fear of repercussions from the State or City. [Reply,
         Doc. 14 at 4.] But he has presented no evidence that that is so. And in
         fact, in announcing the cancellation of public Masses, Archbishop Sam-
         uel J. Aquila declared that doing so was a decision he and his fellow
         bishops reached out of concern for the well-being of their congregants
         and communities, not out of fear of government punishment.18 Nor has
         Mr. Lawrence presented any evidence or reason to believe that if the
         Court were to enjoin enforcement of the Defendants’ orders, his church
         would begin to offer the public Mass and Eucharist he desires. It ap-
         pears, rather, from all available evidence, that Catholic churches in



         17 See 2d Am. PHO 20-24, supra note 12, at 8 (as amended
         Mar. 26, 2020); DDPHE Mar. 23 Order, supra note 12, at 4, 9; see also
         [4th Am. PHO 20-24 at 8, Doc. 17-1 (currently operative order, as
         amended Apr. 9, 2020)].
         18  See Archdiocese Announcement, supra note 6. According to the Arch-
         diocese, Archbishop Aquila also “has dispensed the Christian faithful in
         the Archdiocese of Denver from the obligation to participate in the Sun-
         day Eucharist until it is deemed safe for large gatherings of the faithful
         to congregate.” Mark Haas, What Colorado’s ‘Stay-at-Home’ Order
         Means for Parishes, Denver Catholic (Mar. 26, 2020), https://denvercath
         olic.org/what-colorados-stay-at-home-order-means-for-parishes.


                                            - 13 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 14 of 25




         Colorado canceled in-person public Mass because the Church’s leader-
         ship, based on its own assessment of the dangers of doing so, chose to,
         not because Defendants have forced them to.

            Because the injuries to Mr. Lawrence’s religious exercise were not
         caused by the orders he challenges, and would not be redressed by the
         injunction he seeks, the Court cannot resolve his free exercise claim. Ar-
         ticle III of the Constitution gives federal courts jurisdiction only over ac-
         tual “cases or controversies,” and the Supreme Court has repeatedly
         made clear that that imposes a minimal constitutional standing require-
         ment on all litigants. Under Article III, a court must “confine[ ] itself to
         its constitutionally limited role of adjudicating actual and concrete dis-
         putes, the resolutions of which have direct consequences on the parties
         involved.” United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1537 (2018).
         In order to invoke the court’s jurisdiction, a plaintiff must demonstrate,
         at an “irreducible minimum,” that: (1) he has suffered some actual or
         threatened injury as a result of the putatively illegal conduct of the de-
         fendant; (2) the injury is traceable to the challenged conduct; and (3) the
         injury is likely to be redressed if the requested relief is granted. Valley
         Forge Christian Coll. v. Ams. United for Separation of Church & State,
         Inc., 454 U.S. 464, 472 (1982).

            Here, the injury Mr. Lawrence complains of was not caused by the
         Defendants’ orders, and an injunction against those orders would not
         force the Church to provide public Mass and Communion. This then does
         not meet the definition of a concrete case or controversy, and the Court




                                            - 14 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 15 of 25




         does not have jurisdiction to address Mr. Lawrence’s free exercise
         claim.19

         II. Existence of an Emergency, the Public Interest, and Balance
             of Harms

              In addition to his free exercise claim, Mr. Lawrence’s complaint ar-
         guably implicates a number of other constitutional rights. But while it
         appears he has standing to bring these other claims, they fail for other
         reasons to satisfy the requirements for a preliminary injunction.

              Mr. Lawrence expends great space and energy attempting to explain
         that the COVID-19 pandemic is not a public health emergency that re-
         quires any out-of-the ordinary measures to combat it. [See Compl.,
         Doc. 1 at ¶¶ 23-34; Reply, Doc. 14 at 2-3, 11-20.] He cites to evidence and
         studies, and argues that the mortality rate from COVID-19 is not nearly
         so high as early data suggest, and that the disease presents no more
         danger to the public than other common causes of death in the United
         States like alcoholism, obesity, smoking, or influenza.

              Defendants, for their part, have presented testimony from the Chief
         Medical Officer of the CDPHE that the COVID-19 pandemic constitutes
         a real public health crisis necessitating a drastic response. [See France
         Decl., Doc. 12-1.] He opines that while about 80% of COVID-19 cases are
         mild, about 15% are severe, requiring hospitalization, and about 5% are
         critical, requiring not only hospitalization but also ventilator support.
         [Id. at ¶¶ 7-12.] He states that 70% of patients who require a ventilator


         19 Where the government has actually prohibited activity that a church
         wishes to undertake, the church, at least, will have standing to chal-
         lenge that action. See, e.g., On Fire Christian Ctr., 2020 WL 1820249;
         Legacy Church, Inc. v. Kunkel, No. 1:20-cv-00327-JB-SCY (D.N.M.
         Apr. 17, 2020), ECF No. 29; First Baptist Church v. Kelly,
         No. 6:20-cv-01102-JWB-GEB (D. Kan. Apr. 18, 2020), ECF No. 15.


                                            - 15 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 16 of 25




         will not survive. [Id. at ¶ 12.] He further opines that COVID-19 is highly
         contagious, spreading via droplets produced when an infected person
         coughs or sneezes, and that it can be spread by a person who does not
         yet (or may never) feel ill. [Id. at ¶¶ 19-21.]

            There is certainly room for honest debate about many of these issues;
         in a situation as novel, wide-ranging, and rapidly evolving as this, there
         are bound to be conflicting opinions, and a stream of updated studies
         and new facts to assess. It is not the Court’s role, however, to resolve
         these debates. Colorado law gives the Defendants the authority to do
         that, and the Supreme Court has made clear that, outside of cases that
         are “beyond all question,” courts must defer to those officials’ judgment.
         Jacobson, 197 U.S. at 31.

            Jacobson is both binding and illustrative. There, the Supreme Court
         upheld a compulsory vaccination law, even though the challenger had
         presented evidence of opposing theories as to the value and effectiveness
         of vaccination in preventing the spread of smallpox. 197 U.S. at 30, 34.
         The Court assumed that when the law in question was passed, the leg-
         islature was aware of the opposing theories and “was compelled, of ne-
         cessity, to choose between them.” Id. at 30. The Court found that it was
         not appropriate to second-guess the legislature’s choice, given that vac-
         cination as an effective way to combat smallpox was a well-recognized
         theory, even though “science may yet show it to be wrong.” Id. at 30-35.

            Such is the case here. While Mr. Lawrence has presented an opposing
         theory regarding whether COVID-19 is a public health emergency, this
         Court cannot second-guess Defendants’ decisions on that basis.
         COVID-19 has been widely recognized throughout the country and
         around the world as a threat that must be taken seriously. See, e.g.,
         In re Abbott, 2020 WL 1685929, at *8 to *9 (COVID-19 is “a public



                                             - 16 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 17 of 25




         health crisis of unprecedented magnitude”; states have been forced to
         take “numerous drastic measures” that “would be constitutionally intol-
         erable in ordinary times, but are recognized as appropriate and even
         necessary responses to the present crisis”); S. Wind Women’s Ctr., 2020
         WL 1677094, at *1 (“There is no dispute that the State of Oklahoma—
         like governments across the globe—is facing a health crisis in the
         COVID-19 pandemic that requires, and will continue for an indetermi-
         nate time to require, emergency measures.”); On Fire Christian Ctr.,
         2020 WL 1820249, at *4 (“our nation faces a public health emergency
         caused by the exponential spread of COVID-19” (quoting In re Abbott,
         2020 WL 1685929, at *2)). Dr. France’s opinions are in accord with those
         of generally respected public health bodies like the United Nations’
         World Health Organization and the United States’ Centers for Disease
         Control and Prevention.20

              As in Jacobson, science may yet show that the magnitude of the dan-
         ger posed by COVID-19 is smaller than Defendants and others believe.
         But nearly every jurisdiction around the country and world has recog-
         nized it as a significant danger if left to spread unchecked, and Defend-
         ants’ assessment of the risks posed by the virus, and the measures they
         have employed in their orders to slow its spread, are consistent with the



         20 See Q&A on Coronaviruses (COVID-19), World Health Org.
         (Apr. 8, 2020), https://www.who.int/news-room/q-a-detail/q-a-coronavi
         ruses (COVID-19 causes serious illness in 17%-20% of those infected,
         there is no proven vaccine or treatment, virus spreads through droplets
         generated when infected person coughs, sneezes, or speaks and can be
         spread unknowingly by asymptomatic persons); Coronavirus Disease
         2019 (COVID-19): Situation Summary, Ctrs. for Disease Control & Pre-
         vention (Apr. 7, 2020), https://www.cdc.gov/coronavirus/2019-ncov/
         cases-updates/summary.html (COVID-19 cases range from mild (includ-
         ing asymptomatic) to severe (including death), virus spreads easily from
         person-to-person).


                                           - 17 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 18 of 25




         federal government’s guidelines21 and the actions taken elsewhere
         throughout this and other countries. The Court cannot say on the record
         before it that the methods Defendants have chosen to protect the com-
         munity have “no real or substantial relation” to the public’s interest in
         combatting the spread of COVID-19, nor can the Court substitute its
         own judgment for that of Defendants “simply because in its . . . opinion”
         those methods are “perhaps, or possibly[, ]not the best.” See Jacobson,
         197 U.S. at 31, 35.

              Given the potentially extreme consequences of failing to contain this
         virus, and the deference the Court is obligated under Jacobson to give
         to the elected branches on such matters, there can be no doubt that the
         harm caused by an erroneous injunction would be severe.

              Against this, Mr. Lawrence does not dispute that COVID-19 is a pan-
         demic [Reply, Doc. 14 at 7], or that it has caused a significant number of
         infections and deaths around the world [id. at 15-16, 18-19]. But he ar-
         gues that Defendants’ response to the COVID-19 threat “is far more
         costly than the problem it seeks to solve,” citing the harm to the economy
         and attendant ripple effects he alleges will occur if Defendants’ orders
         are allowed to persist. [Compl., Doc. 1 at ¶¶ 38-42; see also Reply,
         Doc. 14 at 22-24 (arguing that saving “a handful of lives” does not out-
         weigh the “staggering” cost of “destroying the economy”).] On the other
         hand, he contends, there is little harm in enjoining the orders, because
         Coloradans can be trusted to “do the right thing,” i.e., to voluntarily com-
         ply with social distancing recommendations in the absence of an order
         mandating such compliance. [Compl., Doc. 1 at ¶¶ 43-45.] But


         21 See Ctrs. for Disease Control & Prevention, The President’s Corona-
         virus Guidelines for America (Mar. 16, 2020), https://www.whitehouse.
         gov/wp-content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x
         11_315PM.pdf.


                                            - 18 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 19 of 25




         Mr. Lawrence’s argument that people can be trusted to voluntarily stay
         at home and comply with social distancing guidelines in the absence of
         an order requiring them to do so is belied by the very relief he seeks—
         he wants to enjoin the orders so that he doesn’t have to comply with
         them. Indeed, even with the orders in place, the City had already issued
         nearly 1,800 warnings for violations of the stay-at-home mandate as of
         April 6, 2020.22

              What is more, Mr. Lawrence seeks a sweeping injunction that bars
         enforcement of Defendants’ orders in their entirety, rather than discrete
         aspects of the orders, such as those challenged in cases like South Wind
         Women’s Center, On Fire Christian Center, or First Baptist Church v.
         Kelly. Defendants have presented evidence that without these public
         health orders in place, the SARS-CoV-2 virus will spread more rapidly,
         threatening to overwhelm Colorado’s hospitals, and causing a greater
         number of deaths from COVID-19. [See France Decl., Doc. 12-1 at
         ¶¶ 31-43.] They have also presented evidence that the COVID-19 pan-
         demic itself will cause adverse economic consequences with or without
         social distancing interventions, and that the measures implemented by
         their orders may, ultimately, lessen the degree of economic harm.23




         22 Press Release, City of Denver, Denver Extends Stay at Home Order,
         City Continues Outreach and Enforcement (Apr. 6, 2020), https://www.
         denvergov.org/content/denvergov/en/mayors-office/newsroom/2020/den
         ver-extends-stay-at-home-order.html.
         23 See Sergio Correia et al., Pandemics Depress the Economy, Public
         Health Interventions Do Not: Evidence from the 1918 Flu (Working
         Draft, Apr. 10, 2020), https://ssrn.com/abstract=3561560 (follow link to
         PDF); Henry M. Paulson, Jr. et al., Economic Strategy Group Statement
         on COVID-19 Pandemic and Economic Crisis (Mar. 25, 2020), https://eco
         nomicstrategygroup.org/resource/economic-strategy-group-statement-
         covid19.


                                           - 19 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 20 of 25




            The State and City have a compelling interest in maintaining the
         health and safety of their residents, as Mr. Lawrence concedes. [Reply,
         Doc. 14 at 6, 7.] He disagrees with how they are going about it, as is his
         right. But the Defendants—not Mr. Lawrence, and not this Court—are
         charged with assessing the risks and attempting to implement the poli-
         cies that best balance the costs and benefits of these difficult choices.
         Defendants’ choices may turn out to be wrong, in which case a lawsuit
         on the merits may succeed. But for purposes of a preliminary injunction,
         the possibility that those choices may yet be shown to be wrong is not
         enough. While compliance with the challenged public health orders is
         painful for Mr. Lawrence and many others, he has not made a clear and
         unequivocal showing that the balance of harms tips in his favor, or that
         enjoining enforcement of the orders is in the public interest.

         III. Likelihood of Success on the Merits

            Failure to establish that the public interest and balance of harms are
         in his favor is itself enough to defeat Mr. Lawrence’s effort to enjoin De-
         fendants’ orders. See Winter, 555 U.S. at 23 (“A proper consideration of
         these factors alone requires denial of the requested injunctive relief.”).
         But Mr. Lawrence also has not shown at this stage that he is likely to
         succeed on the merits of his claims. To do so, he must be able to establish
         that Defendants’ public health orders (1) lack a “real or substantial re-
         lation” to the public interest in combatting the COVID-19 pandemic; or
         (2) are “beyond all question, a plain, palpable invasion” of his constitu-
         tional rights. In re Abbott, 2020 WL 1685929, at *8 (citing Jacobson, 197
         U.S. at 31).

            Defendants are correct that Mr. Lawrence’s motion and briefing have
         not been especially clear about which particular constitutional provi-
         sions, other than the Free Exercise Clause, he alleges are violated by



                                            - 20 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 21 of 25




         Defendants’ orders. But construing his pleadings liberally in light of his
         pro se status, the Court has found at least three potential claims in his
         motion: a takings claim, a right to association and/or travel for social
         reasons, and an equal protection claim. Mr. Lawrence has not demon-
         strated a substantial likelihood of success on the merits of any of these
         claims.

            Defendants may overstate their case a bit when they suggest that
         there can never be a takings claim under the Fifth Amendment when
         the government takes action through its police power rather than the
         power of eminent domain. See, e.g., Lucas v. S.C. Coastal Council, 505
         U.S. 1003 (1992). But they are quite likely correct that temporary mor-
         atoria on various business activities, including those of Mr. Lawrence’s
         employer, are not compensable takings (particularly to an employee, ra-
         ther than the business owner). See Friends of Danny DeVito v. Wolf, —
         A.3d —, No. 68 MM 2020, 2020 WL 1847100 (Pa. Apr. 13, 2020). And to
         the extent Mr. Lawrence’s lost wages and sunk vehicle expenses have
         resulted from an unconstitutional taking in violation of the Fifth
         Amendment, those harms are compensable with money damages and
         thus are not irreparable. This claim therefore does not justify a prelim-
         inary injunction.

            As to visits with friends, the Court is again inclined to think that
         Defendants underestimate the potential constitutional implications of a
         stay-at-home order. Surely, say, a permanent ban on social visits or
         travel would warrant close judicial scrutiny. Nevertheless, Mr. Law-
         rence has not shown that being denied such visits under the present
         circumstances constitutes a plain and palpable deprivation of any rec-
         ognized constitutional right. See City of Dallas v. Stanglin, 490
         U.S. 19, 25 (no general constitutional right of social association); Zemel




                                           - 21 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 22 of 25




         v. Rusk, 381 U.S. 1, 15-16 (1965) (right to travel may be restricted where
         necessary to protect area from disease).24

              Mr. Lawrence likens Defendants’ orders here to the internment of
         Japanese Americans during World War II. [Compl. Doc. 1 at ¶¶ 35-26.]
         He also suggests that Defendants’ orders create arbitrary and improper
         distinctions among “Critical Businesses” by, e.g., allowing liquor stores
         and marijuana dispensaries to remain open while, e.g., requiring restau-
         rants to close. [See Reply, Doc. 14 at 21-22.] To the extent Mr. Lawrence
         is raising a challenge under the Equal Protection Clause of the Four-
         teenth Amendment, he is not likely to succeed. Defendants’ orders here,
         while onerous, are hardly akin to the internment of a group of citizens
         based on race or national origin. Most obviously, the orders are generally
         applicable, and not directed at any protected class. See Price-Cornelison
         v. Brooks, 524 F.3d 1103, 1110 (2008) (rational-basis scrutiny applies to
         state action that does not target protected class or burden exercise of
         fundamental right). Mr. Lawrence has made no showing that others
         similarly situated are treated differently from him. See id. at 1109
         (equal protection “is essentially a direction that all persons similarly sit-
         uated should be treated alike”). Without that minimum showing, he does
         not have a likelihood of success on any equal protection claim.




         24  See also Eugene Volokh, Liberty of Movement and Assembly, Volokh
         Conspiracy (Apr. 4, 2020, 5:39 PM), https://reason.com/2020/04/04/lib
         erty-of-movement-and-assembly (“[T]he normal conditions that justify
         liberty of movement and travel—that make this liberty consistent with
         the libertarian judgments that each of us should have the right to do
         things that don’t physically harm others—are regrettably not present
         when each of us (with no conscious choice on our parts) is potentially
         highly lethal to people around us. However peaceable we might be in our
         intentions, our assembling is a physical threat.”).


                                            - 22 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 23 of 25




              Mr. Lawrence also generally contends that Defendants’ public health
         orders are not narrowly tailored to their purported objective. [Reply,
         Doc. 14 at 21-23.] Under Jacobson, though, the Court cannot demand
         such narrow tailoring as Mr. Lawrence demands. “[S]o long as the
         measures have at least some ‘real or substantial relation’ to the public
         health crisis and are not ‘beyond all question, a plain, palpable invasion
         of rights secured by the fundamental law,’” the Court may not intervene.
         In re Abbott, 2020 WL 1685929, at *7 (quoting Jacobson, 197 U.S. at 31).
         Unless a particular provision of Defendants’ orders is arbitrary or im-
         poses a plain and palpable invasion of constitutional rights, the Court
         cannot substitute its, or Mr. Lawrence’s, preferred policies.25

              Some state and local officials elsewhere have elected to impose some-
         what less stringent proscriptions on public activity, while others seem
         to have gone to the other extreme. Defendants here appear to have made


         25  Mr. Lawrence, in response to Defendants’ sur-reply, also argues that
         Governor Polis has usurped the legislative function in issuing the State’s
         orders. [Resp. to Defs.’ Mot. for Leave, Doc. 18 at 3.] “Not since the time
         of King James I has one seen such despotism,” he asserts. [Id.] Given
         that since King James’s reign the world has seen King George III, the
         faults of whom are famously chronicled in the Declaration of Independ-
         ence and led to the Revolutionary War, and the despotisms of Mao, Sta-
         lin, and Hitler, to name a few, this is a serious charge indeed. But what-
         ever its factual basis, this argument is not likely to succeed as a legal
         matter. As explained above, the governor is explicitly given the discre-
         tion by laws enacted by the Colorado General Assembly to declare emer-
         gencies and enter orders like those at issue here. That the legislature is
         adjourned at the moment does not change the fact of those pre-existing
         authorizations. And, contrary to Mr. Lawrence’s assertion, the legisla-
         ture has not been ordered to stay home. See [4th Am. PHO 20-24 at 11,
         Doc. 17-1 (state and local legislative functions shall continue)]; Alex
         Burness, Colorado Legislature Shuts Down Amid Coronavirus Out-
         break, Denver Post, Mar. 14, 2020, https://www.denverpost.com/2020/
         03/14/colorado-legislature-shutdown-coronavirus-covid19 (General As-
         sembly voted to shut itself down over a week before Defendants’ stay-at-
         home orders issued).


                                            - 23 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 24 of 25




         relatively careful efforts to limit their mandatory orders to those neces-
         sary to address the public health demands of the pandemic while also
         permitting Coloradans to maintain what freedoms are possible under
         the circumstances. No doubt the lines they have drawn are imperfect,
         and the Court notes that the ever-changing facts surrounding this pan-
         demic do require the Defendants to continually update their assess-
         ments and policies. But ultimately, the Constitution places the primary
         responsibility for making such choices in the democratic branches of the
         several states. The people of Colorado have given that power and respon-
         sibility to the Defendants. Precedent constrains the federal judicial
         branch to a limited role in second-guessing their choices, particularly
         when the plaintiff is seeking the extraordinary remedy of a broad pre-
         liminary injunction. That does not mean the Constitution provides no
         protections for abuse of these powers, of course. But the Framers under-
         stood that the primary protection against the abuses Mr. Lawrence fears
         is generally not litigation, but rather in the Constitution’s structural
         mandates, particularly regular elections and federalism. States and lo-
         calities around the country are grappling with this pandemic, and the
         genius of our system of government is that it allows them to take differ-
         ent approaches, serving as the “laboratories of democracy” where vari-
         ous approaches will be tested. See New State Ice Co. v. Liebmann, 285
         U.S. 262, 311 (1932) (Brandeis, J., dissenting).

            The Court has true sympathy for the financial and other hardships
         this pandemic and the attendant public health orders are causing
         Mr. Lawrence and many others. Mr. Lawrence would choose a different
         course than that chosen by Defendants. But Defendants are the ones
         who have been selected by Colorado’s voters to make that choice, and
         the facts do not show that Defendants’ orders are the sort of plain and
         palpable violation of Mr. Lawrence’s constitutional rights that would



                                           - 24 -
Case 1:20-cv-00862-DDD-SKC Document 19 Filed 04/19/20 USDC Colorado Page 25 of 25




         justify judicial intervention in the form of a preliminary injunction. The
         Court must therefore deny his request.

                                         CONCLUSION

            Because Mr. Lawrence has not made the showing necessary to justify
         a preliminary injunction, the Court finds that he is not entitled to the
         extraordinary relief that he seeks. It is therefore ORDERED that Plain-
         tiff Michael Lawrence’s request for entry of a preliminary injunction is
         DENIED.

            It is FURTHER ORDERED that:

            Defendant City and County of Denver’s Motion to Dismiss [Doc. 11]
         is DENIED WITHOUT PREJUDICE. See Local Civ. R. 7.1(d) (“A motion
         shall not be included in a response or reply to the original motion. A
         motion shall be filed as a separate document.”);

            Defendants’ Joint Motion for Leave to File Surreply in Opposition to
         Preliminary Injunction [Doc. 17] is GRANTED; and

            Defendants shall answer or otherwise respond to Plaintiff’s com-
         plaint within the time limits prescribed by the Federal Rules of Civil
         Procedure and the Local Civil Rules of the United States District Court
         for the District of Colorado.

         DATED: April 19, 2020                 BY THE COURT:




                                               Hon. Daniel D. Domenico




                                            - 25 -
